 Case 18-09130      Doc 864     Filed 06/08/20 Entered 06/08/20 15:32:56           Desc Main
                                 Document     Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
                                   :
In re:                             :
                                   :
    Robert M. Kowalski             :  Case No.: 18-09130
                                   :  Chapter 7
       Debtor.                     :  Judge Jacqueline P. Cox
                                   :  *********************
                                   :


                          NOTICE OF CREDITOR APPRAISAL

       Now comes The Huntington National Bank ("Movant") by and through counsel, and

hereby files this Notice of Appraisal completed on May 18, 2020 of the 2004 Sea Ray 460

Sundancer, serial number SERP5861C304, 2004 Cummins motor serial number 45288893, and

2004 Cummins motor serial number 46286006. A copy of the appraisal is attached as Exhibit

“A”.

                                                  Respectfully submitted,
                                                     /s/ Todd J. Ruchman

                                                  Todd J. Ruchman (6271827)
                                                  Keith Levy (6279243)
                                                  Sarah E. Barngrover (28840-64)
                                                  Adam B. Hall (0088234)
                                                  Edward H. Cahill (0088985)
                                                  Umair M. Malik (6304888)
                                                  Stephen R. Franks (0075345)
                                                  Manley Deas Kochalski LLC
                                                  P.O. Box 165028
                                                  Columbus OH 43216-5028
                                                  Telephone: 614-220-5611
                                                  Fax: 614-627-8181
                                                  Attorneys for Movant
                                                  The case attorney for this file is Todd J.
                                                  Ruchman.
                                                  Contact email is
                                                  tjruchman@manleydeas.com


19-038001_CJP
 Case 18-09130        Doc 864     Filed 06/08/20 Entered 06/08/20 15:32:56          Desc Main
                                   Document     Page 2 of 2




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Appraisal was

served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Gus A Paloian, Seyfarth, Shaw, Et Al, 233 S. Wacker Drive, Suite 8000, Chicago, IL 60606

   Jan R. Kowalski, Attorney for Robert M. Kowalski, 1918 West Cermak Road, Chicago, IL
   60608, jdma22@hotmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on June 8___, 2020:

   Robert M. Kowalski, 1707 S. Newberry Ave., Chicago, IL 60608

   William A Kowalski, 1742 N. Larabee, Chicago, IL 60614

   John F. Gembara, 10019 S. 90th Ave., Palos Hills, IL 60465


                                                        /s/ Todd J. Ruchman




19-038001_CJP
